DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Response to Amendment
Claims 1-19 and 21. Claims 14-19 are withdrawn from consideration as being directed to a non-elected invention. Claim 21 is new.
The previous rejection of claim 12 under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments (see Remarks filed on 11/24/2021) with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Claim 1 has been amended to include the new limitation “where the volume of the impregnated zeolite support mixture increases throughout the combining of the polar solvent.” Applicant notes (pg. 8) that Culross (US Pat. 5,650,371), which is applied against the catalyst preparation steps of claim 1, teaches adding an aqueous metal solution to a hydrocarbon slurry at the same rate as azeotroping off water. Applicant argues that Culross teaches a constant volume addition of the metal solution, and fails to teach the claimed limitation of “the volume of the impregnated zeolite support increases throughout the combining of the polar solvent.” The examiner agrees with Applicant (pg. 8-9) that Culross leads to a different catalyst composition compared with the process of claim 1 or conventional techniques, because the Culross process involves removing water concurrently during the addition of the aqueous metal solution, which would avoid metal deposition outside the pores. It is noted that the instant invention does not require such a water removal step during the addition of a metal compound-containing solution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cattanach (US Pat. 3,756,942), in view of Tauster (US Pat. 3,789,025).	
Regarding claim 1, Cattanach discloses a process for producing aromatic hydrocarbons, the process comprising contacting a hydrocarbon feedstock with a catalyst comprising ZSM-5 type zeolite to convert at least a portion of the hydrocarbons in the feedstock to aromatic hydrocarbons (col. 2, lines 9-15). Cattanach further discloses that a desired metallic compound can be incorporated onto the zeolite by conventional impregnation techniques (col. 8, lines 13-23).
Cattanach does not explicitly disclose that the metal component is added to the zeolite by the steps recited in claim 1, which involves pre-wetting the pores of a zeolite with a hydrocarbon solvent to form a zeolite mixture, combining a metal salt solution to the pre-wetted zeolite to form an impregnated zeolite support mixture, and drying and calcination said impregnated zeolite support mixture, wherein the volume of the impregnated zeolite support mixture increases throughout the combining of the metal salt solution.  
However, Tauster discloses a catalyst impregnation technique comprising:
(a) forming a slurry (“a zeolite mixture” in claim 1) of a support material, such as zeolite, and an essentially water-immiscible liquid, such as hydrocarbon solvents (col. 2, lines 14-20 and 41-44);
(b) combining an aqueous solution (“a polar solvent”) of a salt of a metal catalyst compound (col. 2, lines 20-24 and 58-61) with the slurry, the combined slurry corresponding to “an impregnated zeolite support mixture”; 
(c) drying the combined slurry (col. 2, lines 30-34; col. 3, lines 59-64); and
(d) calcining the dried combined slurry to produce a solid supported catalyst comprising the metal catalyst component (col. 2, lines 30-34; col. 3, lines 59-64).
It is noted that the aqueous solution of a soluble form of the metal compound is added dropwise to the slurry (col. 4, lines 18-26) without removing any component therefrom and thus, 
Tauster’s method permits a gradual and uniform addition of the aqueous salt solution to the support material so that improved dispersion of the catalyst component in the pores of the support is achieved, thereby minimizing adverse effects such as blockage of the pore mouths of the support material (col. 2, lines 3-10).
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Cattanach by adding the metal component to the zeolite by the above steps (a)-(d), as taught by Tauster, because (i) Cattanach teaches adding a metal component to the ZSM-5 zeolite by conventional impregnation techniques (col. 8, lines 13-23), (ii) Tauster discloses an improved process for impregnating a porous solid support component with a metal component, which minimizes adverse effects such as blockage of the pore mouths of the support material (col. 2, lines 3-10), and (iii) this involves application of a known catalyst impregnation technique to improve a known catalyst preparation method to yield predictable results.

	Regarding claims 2-3, Cattanach discloses that the suitable hydrocarbon feedstocks include C5 to C7 fractions of straight run naphtha (col. 3, lines 5-8), and provides an example where a C6-200 ºF (C6-93 ºC) naphtha was aromatized (col. 9, lines 67-75). The composition of C6-200 ºF naphtha, which mainly contains C6-C7 alkanes (as shown at col. 10, lines 1-12), meets the claimed limitations “linear or cyclic alkanes, alkenes, alkynes, or combinations of these hydrocarbons having from 1 carbon to 9 carbon atoms” (claim 2) and “light naphtha comprising at least 50 weight percent alkanes and having a boiling point from 30 ºC to 90 ºC (claim 3).

	Regarding claim 4, Cattanach discloses that the aromatic hydrocarbons produced from the aromatization include benzene, toluene, and C8 aromatics (col. 10, line 38 – col. 11, line 22; see also TABLE at col. 11). 	

	Regarding claim 5, Cattanach discloses that the aromatization is carried out in the presence of a ZSM-5 zeolite (i.e. a zeolite having an MFI framework), wherein the ZSM-5 zeolite comprises a silica to alumina molar ratio of at least 5 (col. 2, lines 9-15; col. 5, lines 1-20). The claimed silica to alumina molar ratio of “from 5:1 to 50:1” falls within the range of “at least 5” disclosed by Cattanach, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

	Regarding claim 6, Cattanach suggests adding zinc (group 12), platinum (group 10), and palladium (group 10) as the metal component to the zeolite (col. 8, lines 13-23). These metals are expected to be converted to oxides upon calcination (Tauster, col. 3, lines 59-64).

	Regarding claim 8, Tauster discloses that the metal compounds can be added in the forms (salts) of nitrates and chlorides (col. 2, lines 69-71). 

	Regarding claim 9, Tauster discloses that the suitable hydrocarbon solvents include hexane, n-heptane, benzene, toluene, xylene, and the like (col. 2, lines 56-58).
	
	Regarding claim 10, Tauster discloses using an aqueous solution, i.e., water, as a (polar) solvent containing the metal salt (col. 2, lines 19-24). 

Regarding claim 11, Tauster teaches combining an aqueous solution of a salt of a metal catalyst compound with a slurry of a support material (zeolite) and a water-immiscible liquid (hydrocarbon solvent) (col. 2, lines 14-24, 41-44).  The provision of such an aqueous solution of a metal salt reasonably indicates that water has been combined with the metal salt prior to its addition to the slurry.

	Regarding claim 12, Cattanach suggests pretreating the catalyst, prior to the aromatization step, with hydrogen for 1 hour at 550 ºC (col. 14, lines 63-65). 

	Regarding claim 13, Cattanach discloses that the aromatization reaction conditions include a weight hourly space velocity of 1-15 h-1, a temperature of from about 900-1200 ºF (482-649 ºC), and a pressure of 1-35 atm (1.01-35.5 bar) (col. 3, lines 41-42 and 47-50; col. 4, lines 35-38). The claimed ranges of 0.1-20.0 h-1, 200-900 ºC, and 1-30 bar encompass or fall within the corresponding ranges disclosed by Cattanach, and, thus, are considered prima facie obvious.

	Regarding claim 21, Cattanach does not explicitly disclose that the suitable metals added to the aromatization catalyst via impregnation include titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, gallium, molybdenum, silver, hafnium, tungsten, or gold. 
	However, Tauster teaches that metal oxides such as oxides of molybdenum, chromium, cobalt, and nickel are known catalytic components in aromatization processes (col. 1, lines 38-47 and 56-63; col. 4, lines 30-35). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Cattanach by adding molybdenum, chromium, cobalt, or nickel to its ZSM-5 catalyst by the impregnation method, as taught by Tauster, because (i) Cattanach suggests .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cattanach (US Pat. 3,756,942), in view of Tauster (US Pat. 3,789,025), as applied to claim 1, and further in view of Ilias et al. (US Pub. 2017/0087540 A1; hereinafter Ilias).
	Regarding claim 7, Cattanach suggests adding zinc, platinum, or palladium as the metal component to the zeolite (col. 8, lines 13-23), and it is noted that these metals are expected to be converted to oxides upon calcination (Tauster, col. 3, lines 59-64). 
Cattanach, in view of Tauster, does not explicitly teach that the catalyst comprises from 1 weight percent to 50 weight percent metal oxide, as recited in claim 7.
	However, it is well known in the art that zinc, platinum, and palladium have dehydrogenation activity and that the amount of such dehydrogenation metals are result-effective variable in aromatization of paraffin, as evidenced by Ilias ([0004], [0056]). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to optimize the content of the metal components on the zeolite and arrived at the claimed range of 1-50 wt% metal oxide, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One would have been motivated to find the optimal level of dehydrogenation activity of the catalyst by optimizing the content of metal oxide in the zeolite catalyst. The burden is upon the Applicant to demonstrate that the claimed range is critical and has unexpected results, which would not have been obtained by routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772